Case: 1:19-cv-06884 Document #: 1-5 Filed: 10/18/19 Page 1 of 2 PageID #:25




                      Exhibit 5
        Case: 1:19-cv-06884 Document #: 1-5 Filed: 10/18/19 Page 2 of 2 PageID #:26


     tœ
    CL inventory finance
                                              Voluntary Surrender


The undersigned (Dealer") hereby acknow'edges to ICE Inventory Finance, Inc. (Lender") that it is in default
under the loan and security agreement and related documents executed by Dealer with or in favor of Lender ("Loan
Documents"). Lender hereby accelerates the amounts due under the Loan Documents, and all such liabilities and
indebtedness are now due and payable in full. Dealer hereby releases and surrenders possession of collateral
granted as security by Dealer to Lender, including all inventory described in the attached Schedule. Dealer
acknowledges that it shall continue to be bound by the terms and conditions of the Loan Documents and shall be
liable to Lender for any deficiency remaining after disposition of the collateral.


Facsimile and electronically scanned signatures of this Voluntary Surrender shall have the same force and effect
as original signatures. This Voluntary Surrender shall also be for the benefit of successors and assigns of Lender.

                                                       Executed on this   IZ..   day of                  2Oj
                                                        DEALER:


                                                        By:_______________________________
                                                        Print Name
                                                        Print Title:

                                                        Address:
                                                                       President          /
                                                        200 Pineola Street
                                                        Newland, North Carolina 28657


Voluntary Surrender (High Country 7.25.19)




                TCF INVENTORY FINANCE, INC. I P.O. BOX 59376 I SCHAUMBURG IL 60159-0376
